Exhibit 10.2

 

[g139081kci001.jpg]

 

June 10, 2011

 

Mr. Gordon Hardie

 

Dear Gordon,

 

We are happy to confirm our offer to you for the position of Managing Director
Food and Ingredients, based in Melbourne and reporting to Alberto Weisser,
Chairman and CEO Bunge Limited.

 

This letter summarizes the basic employment terms and conditions of the offer
and your acknowledgment and acceptance of them.

 

Our business takes very seriously its obligations under the Occupational Health
and Safety Act, Anti-Discrimination Act and Industrial Relations Act.

 

1.               Effective Date:  July 1, 2011

 

2.               Main Responsibilities: A copy of the job description is
attached herewith.

 

3.               Remuneration: Your gross annual base salary will be AUD 475,250
(plus 9% superannuation).  The Company may from time to time review and adjust
salaries to reflect the appropriate compensation level for each position and
corresponding skill level.  The payment of such salary will be subject to all
appropriate income tax and other withholding taxes.

 

4.               Annual Incentive Program: You will be eligible for
consideration for an award under the Company’s annual bonus program.  Your bonus
payment will be based on the overall business results attained and your
individual performance through the employment period.  Bonuses, if due, are
typically paid in the first part of the year following the approval of financial
results for the performance year and contingent upon the participant’s continued
employment with the Company at the time they are to be paid.

 

5.               Annual Leave:  You will be entitled to four (4) weeks (20
working days) of paid holidays for each completed year of service.

 

6.               Long Service Leave:   You will be entitled to long service
leave in accordance with the Long Service Leave Act 1992.  The basic entitlement
is to nine (9) weeks paid leave for the first ten (10) years of continuous
service.

 

An application for long service leave is to be made not later than 6 months
prior to the leave being taken.

 

7.               Superannuation:  Bunge will make superannuation contributions
of 9% of your salary to an eligible choice superannuation fund (complying fund)
on your behalf in accordance with the provisions of the Superannuation Guarantee
(Administration) Act 1992 (Cwth).

 

Bunge Agribusiness Australia Pty. Ltd.

ACN: 097 843 582

ABN: 46 097 84358

Est. 15 Aug 2001

Level 1, 99 Coventry Street

South Melbourne, Victoria

Australia 3205

Tel: 61 (0) 3 96860635 Fax: 61 (0) 3 9431 0344

 

1

--------------------------------------------------------------------------------


 

In the event that you do not exercise your right to choose a superannuation fund
or if you fail to do so within the prescribed time, the Company will make
contributions on your behalf to a Choice of Fund Legislation.

 

Company superannuation contributions are included as part of your Total
Remuneration Package (TRP).

 

The Company makes no guarantee nor is it required to assure the availability of
benefits from any superannuation fund(s).

 

8.               Termination of Employment: Either party may terminate this
contract of service by giving the other party one (1) month notice in writing.

 

9.               Immediate Termination:

 

Your employment pursuant to this Agreement may be terminated at any time by
summary notice by the Company if you:

 

a)              commits a serious breach of any of the provisions of this
Agreement;

 

b)             commits any act which amounts to a repudiation of this Agreement;

 

c)              engages in serious or willful misconduct;

 

d)             willfully disobeys or willfully neglects to undertake any lawful
direction from the Company;

 

e)              becomes permanently incapacitated by reason of illness or injury
from performing the inherent requirements of his position and for the purposes
of this clause, incapacity in excess of ninety (90) consecutive days or for an
aggregate period of  ninety (90) days in any period of twelve (12) months is
deemed to be permanent incapacity;

 

f)                is charged with any criminal offence which in the opinion of
the Company brings the Company into disrepute;

 

g)             becomes of unsound mind and is unable to perform the inherent
requirements of the position;

 

h)             commits any other act that would enable an employer to summarily
dismiss an employee at common law;

 

and in such cases, you will only be entitled to be paid up to the date on which
your employment is terminated.

 

10.         Return of Property: Upon termination of your employment, you agree
to return to the Company, all property and documents belonging to the Company.

 

2

--------------------------------------------------------------------------------


 

11.         Policies and Procedures: The Company has policies and procedures
that are formulated for the efficient and fair administration of employment
matters.  You agree to comply with any policies and procedures which the Company
has or may in the future adopt.

 

12.         Variation: Any variation of this Agreement will be of no force and
effect unless reduced to writing and signed by the parties.

 

13.         Severability: If any term, agreement or condition of this Agreement
or the application of this Agreement to any person or any circumstance is or
becomes illegal, invalid or unenforceable, it will be severed and none of the
remaining terms, agreements, conditions or applications will be affected.

 

14.         Occupational Health & Safety:  It is the responsibility of all staff
to ensure that their activities are carried out in a safe manner. Observation of
any matter that would constitute an unsafe environment must be reported to the
management who will rectify the matter or isolate the problem immediately.

 

15.         Smoking and alcohol policy:  Smoking and the consumption of alcohol
are not permitted on the premises during opening hours.

 

16.         Location/Work Allocation:  You will be based at the business
premises of the Company and agree to travel away from such location when
required in order to effectively carry out your duties, at the Company’s
expense.  In such circumstances, you will receive reimbursement of business
expenses reasonably and actually incurred, in accordance with the Company’s
expense reimbursement policy.

 

17.         Governing Law: This Agreement will be governed by and construed in
accordance with the laws of the State of Victoria (Australia).

 

Please refer to the Non-disclosure and Intellectual Property Rights Agreement,
which is an integral part of this Assignment Letter.

 

You are reminded that our agreement includes your promise that:

 

(i)                   You shall not (except to the extent required by an order
of a court having competent jurisdiction or under subpoena from an appropriate
government agency) disclose to any third person, whether during or subsequent to
your employment with the Company, any trade secrets; customer lists; product
development and related information; marketing plans and related information;
sales plans and related information; operating policies and manuals; business
plans; financial records; or other financial, commercial, business or technical
information related to the Company or any subsidiary or affiliate thereof unless
such information has been previously disclosed to the public by the Company or
has become public knowledge other than by a breach of this Agreement; provided,
however, that this limitation shall not apply to any such disclosure made while
you are employed by the Company, or any subsidiary or affiliate thereof in the
ordinary course of the performance of your duties;

 

(ii)                For at least eighteen months after the termination of your
employment, you shall not attempt, directly or indirectly, to induce any Company
agent or employee of the Company, or of any subsidiary or any affiliate thereof
to be employed or perform

 

3

--------------------------------------------------------------------------------


 

services elsewhere except if you are previously authorized to do so by the CEO
of Bunge in writing;

 

(iii)       For at least eighteen months after the termination of your
employment, you shall not attempt, directly or indirectly, to induce any
employee or agent of the Company, or of any subsidiary or affiliate thereof to
cease providing services to the Company, or any subsidiary or affiliate thereof;

 

(iv)            Following the termination of your employment, you shall provide
assistance to and shall cooperate with the Company or any subsidiary or
affiliate thereof, upon its reasonable request, with respect to matters within
the scope of your duties and responsibilities during your employment with the
Company. (The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate (or cause a
subsidiary or affiliate thereof to coordinate) any such request with your other
commitments and responsibilities to minimize the degree to which such request
interferes with such commitments and responsibilities). The Company agrees that
it will reimburse you for reasonable travel expenses (i.e., travel, meals and
lodging) that you may incur in providing assistance to the Company hereunder,
plus mutually agreed upon fees.

 

You promise that except as required by law or unless you have obtained the
appropriate written consent of a Company officer, you will not disclose to any
person or entity (other than your legal or financial advisors or members of your
immediate family, who agree to keep this information strictly confidential) the
terms and conditions of this offer.

 

4

--------------------------------------------------------------------------------


 

We are delighted with the possibility of your joining our team in Melbourne. If
this letter expresses your understanding of our agreement, your signature below
will indicate your acceptance of the terms herein. We would appreciate it if you
would return a signed copy to us. If you have any questions do not hesitate to
call us.

 

For Bunge Agribusiness Australia Pty. Ltd.

 

 

/s/Min Chia Chang

 

/s/Chris Aucote

Min Chia Chang

 

Chris Aucote

Vice President — Human Resources

 

General Manager

 

In Agreement:

 

 

/s/ Gordon Hardie

 

Gordon Hardie

 

 

 

Date:

June 10, 2011

 

 

5

--------------------------------------------------------------------------------


 

[g139081kci002.jpg]

 

NON-DISCLOSURE AND INTELLECTUAL

PROPERTY RIGHTS AGREEMENT

 

Employee Name:   Gordon Hardie

 

In the course of my employment I understand that I am likely to become familiar
with information, which needs to be confidential for the continued success of
the Company and its business; or for the Company to comply with agreements made
with third parties.  Accordingly, in consideration of my employment by the
Company (or the continuation of my employment as the case may be) and of such
compensation as may be paid to me in connection with my employment, I agree as
follows:

 

1.         All information disclosed to me, known by me, or generated by me as a
consequence of or through my employment by the Company which is not generally
known or accessible to the public, relating to the Company or third parties’
products or activities, including but not limited to lists of customers,
information about supplies and services, development activities or programs,
manufacturing methods and processes, financial information, information about
key projects such as licensing or acquisition projects, whether in writing or
not, is confidential and the sole property of the Company. Unless I shall first
secure the Company’s written consent on each occasion, I shall not directly or
indirectly disclose, use, disseminate, lecture upon or publish, either during or
subsequent to my employment, any such secret or confidential information. The
same obligation of confidentiality shall apply with respect to any information,
which is disclosed to the Company by a third party on a confidential basis.

 

2.         Upon termination of my employment with the Company all documents,
records, notebooks, electronic data, videos, sound recording and similar
materials or supports containing confidential information, then in my possession
or under my control, whether prepared by others, or myself will be surrendered
to the Company.

 

3.         As used in this agreement, the term “Company” means its predecessor
and successor companies, subsidiaries, and all affiliated companies or
operations in which it may have an interest whether by stock ownership, joint
venture arrangements or otherwise.

 

4.         My obligations under this agreement in connection with my employment
by the Company, and confidential information, records and other materials made
available to me during my employment by the Company, shall continue in effect
notwithstanding the termination of my employment.

 

5.         The Company may assign in whole or in part any of its rights pursuant
to this Agreement to any third party without my consent. This agreement shall
inure to the benefits of the Company and its successors and assigns and be
binding upon heirs and/or my executors, administrators, assigns and me.

 

6.         This agreement is deemed to be effective as of the date of my first
employment by the Company.

 

6

--------------------------------------------------------------------------------


 

7.         This agreement shall be interpreted in accordance with the laws of
the State of Victoria (Australia) without regard to the choice of law principles
of that or any other jurisdiction and shall be subject to the exclusive
jurisdiction of the courts of the State of Victoria (Australia). In addition to
any other rights or remedies available to the Company for breach of this
agreement, the Company shall be entitled to enforcement of the terms of this
agreement by court injunction or restraining order.

 

 

Date:

 

 

Place:

 

 

 

 

 

 

 

 

 

 

 

 

Signature

Gordon Hardie

 

Bunge Agribusiness Australia Pty Ltd

 

7

--------------------------------------------------------------------------------


 

[g139081kei001.gif]

 

Alberto Weisser

Chairman and Chief Executive Officer

 

 

 

June 14, 2011

 

Mr. Gordon Hardie

 

Dear Gordon,

 

On behalf of Bunge, I am very happy to confirm our offer for you to join Bunge
Limited as the Managing Director Food and Ingredients, based in White Plains,
N.Y and reporting directly to me.  Together with your future colleagues, I am
looking forward to having you on the team leading this very important area of
the Company and helping to further Bunge’s growth and profitability. I know
Bunge offers the environment and challenges that you are seeking and I am sure
you will enjoy our group.

 

Effective Date: July 1, 2011

 

The following terms and conditions apply to your U.S. based employment. Section
Seven (7), “Transition Considerations” addresses separate items related to your
hiring and the transition period while waiting for a visa.

 

1.              Base Salary: Your base salary will be $500,000 per annum payable
in 24 installments per year.  Your salary will be reviewed to consider relevant
market rates during our annual salary review process in March 2012 and annually
thereafter.

 

2.              Annual Incentive Program: You will be eligible for consideration
for an award under the Company’s Annual Incentive Program. As Managing Director
Food and Ingredients, the “target” of your annual incentive award is 75% of your
base salary, with a maximum upward potential of 2.5 times this amount.  Note
that the actual annual award will be determined based on your individual
contribution during each performance year as well as on the results achieved
against select financial metrics. Bonuses, if due, are typically paid in the
first quarter of the year following the announcement of financial results for
the performance year.

 

3.              Long Term Incentive Program: You will also be eligible for
consideration for awards under the Company’s Equity Incentive Program.  The
value of this award is established annually by the Compensation Committee of the
Board based on a competitive analysis of Bunge’s peer companies and other
factors which impact the business.  Awards are typically granted in the form of
stock options and performance based restricted stock units during the first
quarter of each year. In 2012, the grant date fair market value of your award
will be approximately $900,000.

 

Note that target amounts as well as the metrics, pay-out formulas and conditions
of both the Annual Incentive Program as well as those of the Long-term Incentive
Program, may be periodically revised or altered to reflect changing business or
market conditions. Should changes occur you will receive appropriate notice.

 

4.              Benefits: Bunge also offers a competitive package of employee
benefits. For your information, listed below in summary format are some features
of our key benefits. Please note that, depending on business conditions and
competitive environment, the Company reserves the right to change these

 

--------------------------------------------------------------------------------


 

benefits at any time without a retroactive impact on you. Should you need
clarification on any specific item, please contact Vicente Teixeira. Additional
information will be sent to you regarding the benefit plans.

 

a.               Group Medical Coverage:

 

·                                          Becomes effective on your transfer
date.

·                                          Covers all pre-existing conditions.

·                                          Offers a national PPO administered by
UnitedHealthcare or by BlueCross/BlueShield.

·                                          The current monthly cost of this
program is approximately $124.29 for single coverage, $248.57 for the employee
plus one family member and $319.53 for family coverage with deductions taken on
a pre-tax basis.

 

b.              Dental Insurance:

 

·                                          Offered by Delta Dental. Becomes
effective on your date of transfer.

·                                          The current monthly cost of this
program is approximately $7.16 for single coverage, $14.32 for the employee plus
one family member and $19.98 for family coverage with deductions also taken on a
pre-tax basis.

 

c.               Life Insurance & AD&D:

 

·                                          Becomes effective on your transfer
date.

·                                          Presently, this plan is provided at
no cost to you.

·                                          The benefit is two times your annual
base salary.  Evidence of insurability is required for coverage in excess of
$800,000.

 

d.              Short Term Disability (STD):

 

·                                          Becomes effective on your transfer
date.

·                                          This program provides disability pay
for illnesses or disabilities incurred off the job.

·                                          Presently, the plan is provided at no
cost to you.

·                                          The duration of this benefit is up to
26 weeks based on the length of your service.

 

e.               Long Term Disability (LTD):

 

·                                          You are eligible to enroll on your
transfer date.

·                                          The plan is optional and provided at
a cost of $0.36 per $100 of monthly base salary up to a maximum monthly salary
of $10,000

·                                          You may elect to obtain coverage
paying for the premium on a pre-tax basis (in which case benefits paid will be
considered taxable income) or on an after-tax basis (in which case benefits, if
paid, will not be taxable).

·                                          When eligible, benefits under this
plan will begin after your 26th week of disability.

 

f.                 Bunge Savings Plan: (401 (k) Plan):

 

·                                          You are eligible to participate in
this plan upon your transfer date.

·                                          Based on the present provisions you
may contribute between 1% and 50% (in 1% increments) of your base pay per year
on a pre-tax basis — for 2011 these contributions are capped at $16,500.

·                                          Currently, the Company will match $1
for every pre-tax dollar you contribute to the Plan up to 3% of your salary and
50% on contributions made on the next 2% of your salary.

·                                          In addition, participants aged 50 or
more can make additional (unmatched) pre-tax contributions.  For 2011, the
maximum “catch-up” contribution is $5,500.

·                                          Both Company and your individual
contributions are immediately vested.

·                                          You may direct your investments in
any combination of the funds offered.

·                                          Hardship withdrawal as well as loan
options are available.

 

--------------------------------------------------------------------------------


 

g.              Pension Program:  Currently, Bunge also offers a defined benefit
pension program. Overall, the program offers a benefit equal to 1% of your final
average earnings (of the highest 5 consecutive years) per year of service plus
.5% of the amount by which these earnings exceed career average social security
wage basis. As a U.S. based member of the Executive Committee of Bunge, you are
eligible to participate in the Bunge U.S. Supplemental Executive Retirement
Program (SERP) and your “earnings” for purposes of the SERP will be calculated
based on your salary earned plus 100% of the annual bonus actually earned
effective with your relocation to the U.S.

 

h.              Perquisite Allowance: As a US-based Executive Committee member
you will also receive a flexible perquisite allowance of $9,600 per annum
payable in 24 installments per year.

 

i.                  Vacation: You are eligible for four weeks of vacation per
year.

 

j.                  Holidays: The following ten holidays are currently
recognized by the Company:

 

New Years Day

M.L. King, JR. Day

Presidents Day

Good Friday

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Day after Thanksgiving

Christmas Day

 

 

 

You will also be eligible for two optional holidays per year.

 

5.              Relocation:  To ease the transfer process, Bunge will make
available to you certain special benefits and facilities. These are:

 

a)              Relocation Allowance: To compensate for transitional living
conditions associated with setting up a new home and the income tax on certain
allowances, Bunge will pay you a relocation allowance equal to 3 months base
salary ($125,000 gross). If for any reason the move is not completed, this
payment must be returned to the Company. Please note this payment is subject to
U.S. taxes.

 

b)              Relocation Services: The Company will pay for relocation
services including house hunting trip/air fares for you and your family and
school identification/selection services.

 

c)              Moving Expenses:  Under Bunge’s Relocation Program, Bunge will
pay for reasonable and customary expenses incurred related to your move to the
New York area, i.e. surface shipment and insurance costs for up to one 40 foot
container of personal and household effects from Australia to the US and air
shipment and insurance costs for up to 400 lbs.  Please note, we do not cover
the insurance costs of unusual/unique antiques, artwork, jewelry and
collectibles

 

d)              Temporary Living:  Also covered by the relocation program are
costs associated with temporary living accommodation in the New York area until
you are able to move to new permanent housing.  Please note that pets are not
accepted in temporary accommodation.  We generally expect temporary living to be
completed in approximately 60 days of the transfer.

 

e)              Apartment Rental: You will be reimbursed for the broker’s
commission associated with finding an apartment in the New York area at a rate
not to exceed one month’s rent.

 

--------------------------------------------------------------------------------


 

f)                Home Purchase Support: You will receive reimbursement for up
to 2 points on a home mortgage provided that your home purchase is made within
two years of your relocation to the U.S.

 

g)             Income Tax: You will be provided with income tax counseling and
tax return preparation assistance from PriceWaterhouseCoopers for the 2011 tax
year.  In addition, you will be tax equalized in the event you experience double
taxation on company source income in Australia and the U.S.

 

Note: The payment or reimbursement of most relocation expenses will be
considered taxable income to you.

 

6.              Severance: In the event your employment is involuntarily
terminated by the Company without “Cause,” (as defined below) you will (upon the
release of any employment related claims and covenants in form and substance
satisfactory to both you and Bunge):

 

a.   receive a lump sum payment equivalent to 12 months of your then prevailing
base salary plus target annual incentive

 

b.  continue to vest in all unvested time-based restricted stock units mentioned
in bullet 3 of section 8 below

 

c.   receive airfare for you and your family and  the cost of household goods
transportation from the U.S. to Australia.

 

In addition, if the termination is not due to performance, you will also receive
a prorated portion of your annual bonus calculated at target level for the year
in which the termination occurs.

 

“Cause” means the termination of a Employee’s employment or service with the
Company as a consequence of:

 

(i)                                     the willful and continued failure or
refusal of the employee to substantially perform the duties required of him or
her as an employee, consultant or independent contractor of the Company;

(ii)                                  any willful and material violation by the
employee of any law or regulation applicable to any business of the Company, or
the employee’s conviction of, or a plea of nolo contendere to, a felony, or any
willful perpetration by the employee of a common law fraud; or

(iii)                               any other willful misconduct by the employee
that is materially injurious to the financial condition or business reputation
of, or is otherwise materially injurious to, the Company.

 

7.              Transition: During the visa waiting period, you will be employed
by Bunge Agribusiness Australia Pty. Ltd. (Bunge Australia) in Melbourne and
will be administered in accordance with the terms and conditions of that
entity.  Upon relocation to the US, your employment with Bunge Australia will
cease as will the provisions included in your offer letter from Bunge Australia
dated June 10, 2011 and you will be employed by Bunge Management Services, Inc
in accordance with the terms and conditions of this letter.

 

8.              Joining Considerations: As additional inducement for you to join
Bunge, subject to your continued employment with the Company at the time that
vesting occurs or that each payment is to be made, we will:

 

·                       Pay you a signing bonus of $200,000 payable upon
relocation to the U.S.;

 

--------------------------------------------------------------------------------


 

·                       Guarantee the 2011 Annual Incentive payment at target or
$375,000;

 

·                       Grant you 9,000 time-based restricted stock units of
Bunge upon relocation to the U.S. The time-based stock units will vest at a rate
of one third per year on each of the first three anniversaries of the respective
grant dates.

 

This agreement includes your promise that:

 

(i)                         you shall not (except to the extent required by an
order of a court having competent jurisdiction or under subpoena from an
appropriate government agency) disclose to any third person, whether during or
subsequent to your employment with the Company, any trade secrets; customer
lists; product development and related information; marketing plans and related
information; sales plans and related information; operating policies and
manuals; business plans; financial records; or other financial, commercial,
business or technical information related to the Company or any subsidiary or
affiliate thereof unless such information has been previously disclosed to the
public by the Company or has become public knowledge other than by a breach of
this Agreement; provided, however, that this limitation shall not apply to any
such disclosure made while you are employed by the Company, or any subsidiary or
affiliate thereof in the ordinary course of the performance of your duties;

 

(iii)                   For at least eighteen months after the termination of
your employment, you shall not attempt, directly or indirectly, to induce any
Company agent or employee of the Company, or of any subsidiary or any affiliate
thereof to be employed or perform services elsewhere except if you are
previously authorized to do so by the CEO of Bunge Limited in writing;

 

(iv)                  For at least eighteen months after the termination of your
employment, you shall not attempt, directly or indirectly, to induce any
employee or agent of the Company, or of any subsidiary or affiliate thereof to
cease providing services to the Company, or any subsidiary or affiliate thereof;

 

(v)                     Following the termination of your employment, you shall
provide assistance to and shall cooperate with the Company or any subsidiary or
affiliate thereof, upon its reasonable request, with respect to matters within
the scope of your duties and responsibilities during your employment with the
Company.  (The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate (or cause a
subsidiary or affiliate thereof to coordinate) any such request with your other
commitments and responsibilities to minimize the degree to which such request
interferes with such commitments and responsibilities).  The Company agrees that
it will reimburse you for reasonable travel expenses (i.e., travel, meals and
lodging) that you may incur in providing assistance to the Company hereunder.

 

(vi)                  You will make your best effort to comply with Bunge’s
Share Ownership Guidelines which have been established to better align the
interests of senior executives with interests of the shareholders. A summary of
the guidelines appear in Attachment A.

 

This agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to principles of
conflict of laws, and may not be amended or modified other than by written
agreement executed by the parties hereto or their respective successors and
legal representatives. In this manner, any litigation or other proceeding
commenced by either party to this or obligations hereunder shall be commenced in
the federal or state courts of New York.

 

--------------------------------------------------------------------------------


 

Gordon, I am delighted that you will be assuming the Managing Director Food and
Ingredients role. If this letter expresses your understanding of our agreement,
your signature below will indicate your acceptance of the terms herein.  Should
you have any questions do not hesitate to call me.

 

 

/s/Alberto Weisser

 

 

Alberto Weisser

 

In agreement:

/s/Gordon Hardie

Chairman and CEO

 

 

Gordon Hardie

 

 

 

 

 

 

Date:

June 14, 2011

 

--------------------------------------------------------------------------------


 

Attachment A

 

BUNGE LIMITED

 

SHARE OWNERSHIP GUIDELINES

 

To better align the personal interest of senior management and the Board of
Directors with the interests of Bunge’s shareholders, the Board has established
share ownership guidelines. The guidelines detail the minimum amount of Bunge
common shares senior executives and Board members should hold. The guidelines
took effect in 2005, and are required to be met within five years of their
effective date or, if later, from when the individual initially joins the Board
or is appointed to a covered position.

 

The guidelines for senior executives are based on a multiple of the executive’s
base salary. For Bunge’s Chief Executive Officer, the guideline is five times
base salary. For executives reporting directly to the Chief Executive Officer,
the guideline is 2.5 times base salary. For non-employee directors, the
guideline is four times the annual retainer fee paid by Bunge to its
non-employee directors.

 

Shares deemed to be owned for purposes of the share ownership guidelines include
shares owned directly by the executive and the non-employee directors,
hypothetical share units held under Bunge’s deferred compensation plans and 50
percent of the difference between the exercise price and the fair market value
of Bunge’s common shares for vested, in-the-money stock options. Unvested stock
options, unearned performance-based restricted stock units and unvested time
based restricted stock units do not count towards achievement of the guidelines.

 

Senior executives are required to hold 50 percent of the net shares they acquire
through Bunge’s long-term incentive plans (such as stock options or restricted
stock units) until the guideline is met. Bunge’s non-employee directors must
hold 100 percent of the net shares acquired until the guideline is met.

 

--------------------------------------------------------------------------------